\OOO\`|O\UI»»BWN)-\

NNNNNN[\JNN)-\)-\)-\Hv-\)-\)-\)-\»-\»-\
Oo\`lO\UI)-l>b~)N)-\O\QOO\IO’\U!»><»N»-\O

 

 

 

 

 

 

 

 

 

 

 

 

__._F|LED ____RECE|VED
__ENTERED _‘_____SERVED ON
couNsEL/PARTIES 0F REcoRo
r`z:'B 2 1 2019
CLERK US DlSTR|CT COURT
D|STR|CT OF NEVADA
PUTY l
UNITED STATES DISTRICT COURT
DIS'I`RICT OF NEVADA
UNITED STATES OF AMERICA, 2:15-CR-018-APG-VCF
2:18-CR-121-APG-VCF
Plaintiff, ' 2:18-CR-122-APG-VCF
2:18-CR-123-APG-VCF
v.
Amended Preliminary Order of Forfeiture
LORRAINE RIDDIOUGH,
a.k.a. Lorraine Ann Mader,
Defendant.
This Court finds that Lorraine Riddiough, a.k.a. Lorraine Ann Mader, pled guilty to
the following:
As to the Criminal Indictment in Unz'ted States ofAmen`ca v. Jason Demko et al, Case

No. 2:15-CR~018-APG-VCF (Demko), Counts One, Two, and Five of a Six-Count Criminal
Indictment charging her in Count One with conspiracy to commit mail fraud and wire fraud
in violation of 18 U.S.C. §§ 1341, 1343, and 1349 and in Counts Two and Five with wire
fraud in violation of 18 U.S.C. § 1343. Criminal Indictment,- ECF No. 26; Plea Agreement,
ECF No. 165; Change of Plea, ECF No. 169;

As to the Criminal Information in Um'ted States ofAmen'ca v. Lomzz'ne Riddz'ough, Case
No. 2:18-CR-121-APG-VCF (Criminal Information related to United States ofAmerica v.
Michael Jones et al, Case No. 2:15-CR-l74-KJD-PAL) (Jones), Count One of a One-Count
Criminal Information charging her With conspiracy to commit mail fraud and wire fraud
in violation of 18 U.S.C. §§ 1341, 1343, and 1349. Criminal Inforrnation, ECF No. 3; Plea
Agreement, ECF No. 5 ; Arraignment and Plea, ECF No. 10;
/ / /

 

\OOO\]O\UI»PWNH

NNNNNNNNN»-\)-‘)~)-\)d)-\)-\)~)-\»-\
OO\]O\LAr|>-wN)dO\OOO\IO\LherJN)-\O

 

 

As to the Criminal Information in United States ofAmerica v. Lowaz'ne Rz'ddiough, Case
No. 2:18-CR-122-APG-VCF (Criminal Inforrnation related to United States ofAmerz'ca v.
Charlene Scott, Case No. 2:15-CR-l93-KJD-PAL) (Scott), Count One of a One-Count
Crirninal Information charging her with conspiracy to commit mail fraud and wire fraud in
violation of 18 U.S.C. §§ 1341, 1343, and 1349. Criminal lnformation, ECF No. 3; Plea
Agreement, ECF No. 6; Arraignment and Plea, ECF No. 10; and

As to the Criminal Information in United States ofAmerica v. Lorraine Rida'iough, Case
No. 2:18-CR-123-APG-VCF (Riddiough), Counts One through Three of a Three-Count
Criminal Information charging her in Count One with conspiracy to commit mail fraud and
wire fraud in violation of 18 U.S.C. §§ 1341, 1343, and 1349; in Count Two with health care
fraud in violation of 18 U.S.C. § 1347; and in Count Three with theft of government
property in violation of 18 U.S.C. § 641. Criminal Information, ECF No. 3; Plea
Agreement, ECF No. 5 ; Arraignment and Plea, ECF No. 10.

This Court finds Lorraine Riddiough, a.k.a. Lorraine Ann Mader, agreed to the
forfeiture of the property and the imposition of the in personam criminal forfeiture money
judgment set forth in the Plea Agreement and the Forfeiture Allegations of the Criminal
Indictment (Demko), the Criminal Information (Jones), the Criminal Information (Scott), and
the Criminal Information (Riddz'ough). Criminal Indictment (Demko), ECF No. 26; Plea
Agreement (Demko), ECF No. 165; Change of Plea (Demko), ECF No. 169; Criminal
Inforrnation (Jones), ECF No. 3; Plea Agreement (Jones), ECF No. 5 ; Arraignment and Plea
(Jones), ECF No. 10; Criminal Information (Scott), ECF No. 3; Plea Agreement (Scott), ECF
No. 6; Arraignrnent and Plea (Scott), ECF No. 10; Criminal Information (Ria'diough), ECF
No. 3; Plea Agreement (Rz'ddz'ough), ECF No. 5 ; Arraignment and Plea (Riddz'ough), ECF
No. 10.

This Court iinds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegations of the Crirninal Indictment (Demko), the Criminal

Inforrnation (Jones), the Criminal Information (Scott), and the Criminal Information

2

 

\OOO\]O\U'I»-PMN»-\

NNNNNNNNN)-\l--\»-¢)-\)~»-\)-\)-\»-\»-
Oo\lC\Ln»l>wNv-\O\OOQ\IO\M»-l>~mN)-O

 

 

(Rz'ddz`ough) and the offenses to which Lorraine Riddiough, a.k.a. Lorraine Ann Mader, pled
guilty.

The following property and money judgment are (1) any property, real or personal,
which constitutes or is derived from proceeds traceable to violations of 18 U.S.C. §§ 1341
and 1343, specified unlawful activities as defined in 18 U.S.C. §§ 1956(c)(7)(A) and
1961(1)(B), or 18 U.S.C. § 1349, conspiracy to commit such offenses; (2) any property, real
or personal, which constitutes or is derived from proceeds traceable to violations of 18
U.S.C. § 641, a specified unlawful activity as defined in 18 U.S.C. § l956(c)(7)(D), or a
conspiracy to commit such ofi`ense; (3) any property, real or personal, which constitutes or is
derived from proceeds traceable to violations of 18 U.S.C. § 1347, involving a Federal
health care offense as defined in 18 U.S.C. § 24, a specified unlawful activity as defined in
18 U.S.C. § 1956(c)(7)(F), or a conspiracy to commit such offense; (4) property, real or
personal, that constitutes or is derived, directly or indirectly, from gross proceeds'traceable
to the commission of 18 U.S.C. § 1347, a Federal health care offense as defined in 18 U.S.C.
§ 24; and (5) any real or personal property constituting, derived from, or traceable to the
gross proceeds obtained directly or indirectly as a result of violations of 18 U.S.C. §§ 1341
and 1343, or of 18 U.S.C. § 1349, conspiracy to commit such offenses, and are subject to
forfeiture pursuant to 18 U.S.C. § 98l(a)(l)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. §
982(a)(7); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p):

The property listed in the Superseding Indictment (ECF No. 38) (Jones), namely:

l. $50,018.53; and
2. $8,252.04

(a]l of which constitutes property)

and a total in personam criminal forfeiture money judgment of $453,145.30, divided
among the consolidated indictment and informations as follows:

1. $96,905 in Demko, not to be held jointly and severally liable with any

codefendants, with the total amount collected in that matter not to exceed $398,122;
/ / /

 

\OOQ\IO\U'I)-l>~wl\.)»-\

NNNNNNNNN)~»~»-\»-\)-\)~»-\»-\»-\H
OO\IO\Ul)-I>~WNI-\O\OOO\]O\LI!»-P~MNv-\O

 

 

2. $55, 149 in Jones, not to be held jointly and severally liable with any
codefendants, with the total amount collected in that matter not to exceed $3,574,992.35,
and that the property will be applied toward the $3,574,992.35 amount, not the defendant’s
$55,149 amount;

3. $157,645 in Scott, not to be held jointly and severally liable with any
codefendants, with the total amount collected in that matter not to exceed $7,934,095.32;

4. $1`34,525 in Riddiough, as to Count One, not to be held jointly and
severally liable with any Count One codefendants, with the total amount collected in the
matter as to Count One not to exceed $2,075,157.82, and;

5. $8,921.30 in Rz'ddz'ough, as to Counts Two and Three, not to be held
jointly and severally liable With any codefendants

This Court finds thatthe United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment complies with Honeycuzt v.
United States, _U.S.__, 137 S. Ct. 1626 (2017).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property,

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

States recover from Lorraine Riddiough, a.k.a. Lorraine Ann Mader, an in personam

_ criminal forfeiture money judgment of $453,145.30.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Lorraine Riddiough, a.k.a.
Lorraine Ann Mader, in the aforementioned property are forfeited and are vested in the
United States of America and shall be safely held by the United States of America until
further order of the Court.

 

\OOO\]O\U'I»LU)N)-\

NNNNNNNNN»-\»-\)-\»-\)-\»-\»-\»-a»-\»-\
OO\]O\Ul)PbJN)-\O©OO\IO\U'I)-bw[\>v-\O

 

 

IT IS FURTHER ORDERED, ADJUDGE‘D, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21, U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21, U.S.C. §
853(n)(3) and 28, U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov,

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attomey of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attomey

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by

///

 

\OOO\IO\U'l»-I>L)JN)-\

NNNNNNNNN)-d)-\)-\)-\r-\r-\»-\v-\r-\)-d
OO\IO\th>wN»-lO\QOO\IO\Lh)-I>QJN)-\O

 

 

the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property,

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order_to all counsel of record and three certified copies to the United States

Attorney’s Oflice, Attention Asset Forfeiture Unit.

DATEDthiSM_%y of 9 MN_WZ ,2019.

HONORABLE ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

,_\

NNN[\JNN[\)NN»-\r-\H)-\)d»-\r-\)-\»-\)-\
OO\IO\U'I»PDJNF-\C>\QOO\]O\MPMN>-\O

\OOO\]C\Lh»-P~CJJN

 

 

A copy of the foregoing was served upon counsel of record via Electronic Filing on

DATE, 2019:

CERTIFICATE OF SERVICE

/s/ Heidi L. Skillin

 

HEIDI L. SK[LLH\I
FSA Contractor Paralegal

 

